Exhibit 10

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE AGREEMENT (the “Third Amendment”) is entered into
as of the 28 day of March, 2013, by and between Prologis, L.P., a Delaware
limited partnership (“Landlord”), formerly known as AMB Property, L.P. a
Delaware limited partnership and Capstone Turbine Corporation, a Delaware
corporation (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant have entered into a Lease dated September 25, 2000
as amended by First Amendment to Lease dated October 7, 2008 and Second
Amendment to Lease dated August 11, 2009 (collectively “Lease”), pursuant to
which Landlord leased to Tenant certain premises consisting of approximately
78,711 square feet located at 16640 Stagg Street, Van Nuys, California 91406
(the “Premises”).

 

WHEREAS, Landlord and Tenant desire to modify the Lease on the terms and
conditions set forth below.

 

A G R E E M E N T:

 

NOW THEREFORE, in consideration of the Premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

 

1.                            The Lease Term is extended for sixty (60) months,
such that the Lease shall terminate on December 31, 2017 (the “Second Extension
Term”). The Second Extension Term shall commence on January 1, 2013 (“Second
Extension Term Effective Date”). All of the terms and conditions of the Lease
shall remain in full force and effect during such extension period except that
the Monthly Base Rent shall be as follows:

 

Period

 

 

 

 

 

Monthly Base Rent

 

January 1, 2013

 

through

 

June 30, 2015

 

$

60,371.34

 

July 1, 2015

 

through

 

December 31, 2017

 

$

64,899.19

 

 

2.                            Except as otherwise expressly provided herein, all
defined terms used in this Third Amendment shall have the same respective
meanings as are provided for such defined terms in the Lease. Tenant shall
accept the Premises in its “as is” condition and shall pay Operating Expenses as
provided in the Lease during the Second Extension Term.

 

3.                           Tenant represents and warrants that it has dealt
with no broker, agent or other person in connection with this transaction and
that no broker, agent or other person brought about this transaction, and Tenant
agrees to indemnify and hold Landlord harmless from and against any claims by
any other broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this leasing
transaction.

 

4.                            Insofar as the specific terms and provisions of
this Third Amendment purport to amend or modify or are in conflict with the
specific terms, provisions and exhibits of the Lease, the terms and provisions
of this Third Amendment shall govern and control; in all other respects, the
terms, provisions and exhibits of the Lease shall remain unmodified and in full
force and effect.

 

5.                           Landlord and Tenant hereby agree that (i) this
Third Amendment is incorporated into and made a part of the Lease, (ii) any and
all references to the Lease hereinafter shall include this Third Amendment, and
(iii) the Lease and all terms, conditions and provisions of the Lease are in
full force and effect as of the date hereof, except as expressly modified and
amended hereinabove.

 

6.                            Any obligation or liability whatsoever of
Prologis, a Maryland real estate investment trust, which may arise at any time
under this Lease or any obligation or liability which may be incurred by it
pursuant to any other instrument, transaction, or undertaking contemplated
hereby shall not be personally binding upon, nor shall resort for the
enforcement thereof be had to the property of, its trustees, directors,
shareholders, officers, employees or agents, regardless of whether such
obligation or liability is in the nature of contract, tort, or otherwise.

 

IN WITNESS WHEREOF, the parties hereto have signed this Third Amendment as of
the day and year first above written.

 

TENANT:

LANDLORD:

Capstone Turbine Corporation

PROLOGIS, L.P.

a Delaware corporation

a Delaware limited partnership

 

 

 

By:

Prologis, Inc., a Maryland
corporation, its general partner

 

 

 

 

By:

/s/ Edward Reich

 

By:

/s/ Douglas McGregor

Name:

Edward Reich

 

Name:

Douglas McGregor

Title:

CFO

 

Title:

Senior Vice President, Head of Operations –

 

 

Southwest Region

 

--------------------------------------------------------------------------------

 